TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00211-CV


Donald Ray McCray, Appellant

v.

Lee Glass, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-07-000841, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On August 15, 2008, we notified appellant Donald Ray McCray that the appellate
record in this case did not appear to contain a final or otherwise appealable order.  This Court's
jurisdiction is limited to the review of final judgments and certain interlocutory orders signed by the
trial court.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  McCray's written response to this
notice fails to demonstrate that a final or otherwise appealable order has been signed by the trial
court.  Accordingly, the appeal is dismissed for want of jurisdiction.

						__________________________________________
				         		Diane M. Henson, Justice			             
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   October 3, 2008